Exhibit 15 November 8, 2010 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Ford Motor Credit Company LLC Registration Statement Nos. 333-168720 and 333-159107 on Form S-3 and No. 333-137066 on Form S-4 Commissioners: We are aware that our report dated November 8, 2010 on our review of interim financial information of Ford Motor Credit Company LLC (the “Company”) for the three-month and nine-monthperiods ended September 30, 2010 and 2009 and included in the Company’s quarterly report on Form 10-Q for the quarter ended September 30, 2010 is incorporated by reference in the aforementioned Registration Statements. Very truly yours, /s/ PricewaterhouseCoopers LLP Detroit, Michigan
